Citation Nr: 9906852	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  97-29 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for status post total 
right knee replacement, currently rated 30 percent disabling, 
including whether the reduction from 100 percent was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1946 to 
January 1948, and from August 1950 to January 1973.  His 
retirement on June 1, 1971, was subsequently voided and he 
was released from active duty and retired on February 1, 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veteran Affairs 
(VA), in which the RO reduced the disability evaluation for 
the service connected status post total right knee 
replacement from 100 percent to 30 percent, effective from 
November 1, 1997.  

The record reflects that the veteran was notified of the July 
1995 rating decision which, in part, increased the disability 
evaluation for the right knee from 10 percent to 20 percent, 
effective from July 5, 1994, by a letter dated August 2, 
1995.  In May 1996, the veteran submitted a letter to the RO, 
which medical documentation, in which he stated that the 
letter was his notice of disagreement (NOD) with the 
assignment of the 20 percent evaluation for the right knee 
disability, of which he was notified by letter dated August 
2, 1995.  He added that his disagreement was based on his 
right total knee replacement surgery performed on September 
15, 1995.  He also indicated that mobility before and after 
the surgery had been and continued to be a major disability.  
The RO, however, apparently treated this as a claim for an 
increased rating, rather than as a NOD.  The Board refers 
this matter to the RO for consideration of whether a timely 
NOD was filed as to the July 1995 rating decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected status post total right 
knee replacement is manifested by less than severe chronic 
painful motion or weakness, but with difficulty squatting and 
climbing stairs, decreased mobility and objective findings of 
limitation of joint motion from 10 degrees of extension to 60 
degrees of flexion, with accompanying significant pain, and 
moderate effusion.


CONCLUSION OF LAW

The criteria for an assignment of a rating higher than 30 
percent for status post total right knee replacement has not 
been satisfied.  38 U.S.C.A. §  1131, 5107 (West 1991); 
38 C.F.R. §  3.321, 4.1, 4.3, 4.7, 4.25, 4.40, 4.45, 4.71a 
Diagnostic Code 5055 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist the 
claimant, as mandated by 38 U.S.C.A.§ 5107(a) (West 1991), 
has been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  The RO granted service connection for a 
right knee disability, described as thinning medial meniscus, 
right knee, in September 1971, rated as 10 percent disabling 
from June 1, 1971, which was then the date following the 
veteran's service discharge.  The evidence before the RO 
included the veteran's service medical records, which 
indicate that the veteran fell and injured his right knee in 
1963.  In April 1966, he complained of swelling, stiffness, 
and discomfort in his right knee, especially when squatting 
or going down stairs.  His knee also then showed moderate 
effusion.  X-rays taken as part of his retirement physical 
examination in February 1971 indicated early degenerative 
arthritis of the right knee.  Following service retirement, 
the veteran underwent a VA examination in August 1971.  This 
examination included X-ray evidence of mild thinning of the 
medial meniscus, representing either laceration or 
degeneration of the meniscus.    

In July 1995, the RO increased the disability rating for the 
veteran's right knee condition from 10 to 20 percent, 
effective from June 1994.  The evidence at that time included 
outpatient treatment records from June 1990 to May 1994, from 
Eric R. Oser, M.D., which showed that the veteran had 
increasing complaints of right knee problems during this 
time.  An August 1994 VA examination revealed right knee 
pain, swelling and giving way, with a diagnosis of 
osteoarthritis.  

In a June 1996 rating decision, the RO granted a 100 percent 
disability rating under Diagnostic Codes 5010-5055 for the 
veteran's right knee, effective September 15, 1995, based on 
evidence of the veteran's total right knee replacement 
surgery on that date.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5055, a prosthetic replacement of the knee joint is 
assigned a 100 percent rating for 1 year following 
implantation of prosthesis.  With chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity, a 60 percent rating is assigned.  With 
intermediate degrees of residual weakness, pain or limitation 
of motion, the disability is rated by analogy to Diagnostic 
Codes 5256, 5261, or 5262.  The minimum rating is 30 percent.  

By a rating decision in March 1997, the RO proposed to reduce 
the disability evaluation of the right knee to 30 percent.  
The veteran was so informed, pursuant to 38 C.F.R. 
§ 3.105(e), by a letter dated March 31, 1997.  He expressed 
his disagreement with the proposal by a statement received by 
the RO on April 7, 1997.  The RO responded, however, that it 
could not accept this as a NOD, as the rating reduction had 
only been proposed, but that he could file a NOD once a final 
decision was made.  

The RO lowered this rating in August 1997 to 30 percent, 
effective November 1, 1997, based on a November 1996 VA 
examination that showed right knee swelling and pain, with 
flexion limited to 95 degrees and full extension.  The 
veteran has appealed the assignment of a 30 percent rating 
for his service connected right knee replacement, and 
contends that a higher rating is warranted.  He contends that 
he has chronic right knee pain, with recurrent swelling and a 
restricted range of motion of the knee.  He also contends 
that weight bearing on the knee is painful, with giving way 
and difficulty squatting and using stairs.  After a review of 
the records, the Board finds that the evidence does not 
support his claim for an increased evaluation.  See 
38 U.S.C.A. § 7104 (West 1991 & Supp. 1998).

The Board first considers the rating reduction aspects of the 
action appealed.  In reducing the evaluation for the right 
knee disability, the RO complied with the procedural 
requirements outlined at 38 C.F.R. § 3.105(e) (1998).  As the 
reduction would ultimately result in the reduction of 
compensation payments being made to the veteran, the RO 
appropriately prepared a proposed rating reduction in March 
1997 setting forth all material facts and reasons.  The 
veteran was duly notified in that same month, and given more 
than 60 days to present additional evidence to show that 
compensation payments should be continued, and not reduced.  
He submitted a written statement contesting the RO's 
proposal.  The RO concluded that reduction to 30 percent was 
warranted, and effectuated the reduction. 

The veteran's focus, however, is not upon the procedures 
undertaken by the RO, but the substantive reasoning 
underlying its decision to reduce the evaluation for his 
service-connected right knee disability. The Court, in Brown 
v. Brown, 5 Vet. App. 413, 419-420 (1993), noted "at least 
four specific requirements" for a rating reduction in 
38 C.F.R. § 3.344(a), concerning stabilization of disability 
evaluations.  These provisions, however, only apply to apply 
to ratings which have continued for long periods at the same 
level (5 years or more).  They do not apply to disabilities 
which have not become stabilized and are likely to improve.  
Reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant reduction in rating.  
38 C.F.R. § 3.344(c) (1998).  As the rating schedule 
specifically provides for a limited period of 1 year for the 
assignment of a 100 percent rating following the total knee 
replacement surgery, it is clear that the provisions of 
38 C.F.R. § 3.344(a) do not apply to this situation.  Rather, 
consideration must be given to the post-surgical level of 
disability.  

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

As noted above, the current 30 percent rating has been 
assigned under Diagnostic Codes 5010-5055.  Diagnostic Code 
5010 is for arthritis due to trauma, which is rated as 
degenerative arthritis under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings will rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (Diagnostic Code 5200, 
etc.).  There are also other provisions for ratings of 10 
percent, and 20 percent, which are not applicable in this 
situation.  As discussed below, the veteran's total knee 
replacement operation has eliminated the applicability of 
Diagnostic Codes 5010-5003 to the veteran's current 
situation. 

The Board finds that the evidence is against an increased 
rating to 60 percent disabling for severe painful motion or 
weakness in the affected extremity.  As evidence of the 
veteran's current right knee condition, the Board looks to 
the most recent VA examination, from January 1998.  The 
veteran complained of pain and swelling in the right knee, 
with severely decreased mobility.  He specifically referred 
to increased pain while walking down stairs, bending and 
dressing.  He reported that his wife must help him put on his 
socks because of difficulty bending.  He uses a tens units, 
pain medication, and regular physical therapy for pain and 
swelling.  The examiner noted that the veteran used a cane 
upon entering the examination room, and showed evidence of 
pain while he walked.  The doctor evaluated his range of 
motion as 60 degrees of flexion and 10 degrees of extension.  
The examiner noted a firm end point to the veteran's range of 
motion, and detected significant pain throughout this motion.  
The examiner noted a popping sensation with testing of the 
lateral collateral ligament, but otherwise the joint appeared 
stable.  The veteran's knee also had moderate effusion.  In 
his clinical assessment, the examiner stated that the veteran 
had significant limitation of mobility from pain and 
decreased range of motion.  He also stated that the veteran's 
right knee is severely disabled and is essentially 
functioning at about one-half capacity, with no further need 
for X-rays of the knee joint.      

The Board notes that the veteran's limitation of motion alone 
would not support the assignment of a rating higher than 30 
percent, using by analogy Diagnostic Codes 5260 and 5261.  
Limitation of extension of 10 degrees, as reported in January 
1998, would support a 10 percent rating under Diagnostic Code 
5261, and limitation of flexion to 60 degrees is 
noncompensable under Diagnostic Code 5260.  However, the 
Board also considers the examiner's observations of 
significant pain throughout this limited motion.  In his 
October 1998 hearing, the veteran stated that although his 
right knee pain fluctuates, he has constant swelling.  He is 
unable to kneel, and has a very difficult time getting up 
from the floor, after bending over, and getting up from a 
chair.  He requires a cane for walking in excess of 200 
yards, and cannot stand for more than 10 minutes without 
having to sit down.  October 1998 progress notes and 
examination notes from Dr. Oser indicate that the veteran's 
range of motion is from 10 to 70 degrees in the right knee.  
Although the X-rays of the prosthesis did not show any 
specific abnormalities, Dr. Oser could not explain the 
veteran's recent pain and stiffness in his knee.  The doctor 
observed the veteran to walk reasonably well, and did not 
detect any effusion.   

In reviewing all of the evidence, the Board is faced with a 
determination of whether the veteran's right knee condition 
causes him severe painful motion or severe weakness in his 
right knee and leg, or whether he has intermediate degrees of 
residual weakness, pain or limitation of motion.  The Board 
finds that although the veteran's knee condition has provided 
at times significant pain and limitation in movement, his 
present condition does not rise to the level of severe pain 
and weakness required of a 60 degree rating.  The evidence 
shows that he is able to walk reasonably well, albeit with 
periods of fluctuating pain that require periodic use of a 
cane and pain medication.  His range of motion, while 
certainly limited, does not fall within the guidelines of 
severe limitation of motion under the Schedule.  Even in view 
of the mandate of 38 C.F.R. § 4.7 to grant the higher of two 
ratings when the evidence more closely approximates the 
higher evaluation, the Board is convinced that the present 30 
percent rating appropriately describes the veteran right knee 
condition following his total knee replacement.         

In evaluating the veteran's condition, the Board considers 
all of the applicable regulations, including consideration of 
the limitation of function imposed by pain.  See 38 C.F.R. 
§§  4.40, 4.45, 4.59 (1998), DeLuca v. Brown, 8 Vet. App. 202 
(1995).  38 C.F.R. § 4.40 allows for VA to take functional 
loss into consideration when rating a disability of the 
musculoskeletal system, due to the inability to perform the 
normal working movements of the body with the normal 
excursion, strength, speed, coordination and endurance.  This 
loss may be due to any of a number of factors, such as 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology.  
Functional loss may also be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Id.   38 C.F.R. § 4.45 
directs consideration of joint disability due to less 
movement of the joint than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination or 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity or atrophy of disuse.  
This criteria also considers instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing.  

The veteran's right knee condition has been recently 
described in the January 1998 VA examination by the examining 
physician as severely disabled, which the examiner further 
qualified as being about one-half of its functional capacity.  
The evidence shows that the most evident symptom has been 
limitation of motion with accompanying chronic right knee 
pain, which has affected his weight bearing capacity and 
ability to squat or climb stairs.  The Board also finds that 
there is some instability and weakness in his right knee.  
Additionally, the private treatment records from Dr. Oser 
reiterate the veteran's right knee pain and stiffness.  

The evidence provided by the VA examiner in January 1998, as 
well as previous medical records, suggest that the veteran 
has significant loss of function due to pain.  The Board 
notes that the disabling manifestations of pain due to the 
service connected disability were taken into account by the 
rating under 5055.  Therefore, the Board will not assign an 
additional rating pursuant to these regulations.

Secondly, the evidence on record does not show that the 
veteran presently has degenerative arthritis, evidenced by X-
ray findings, contemplated in § 4.59 and Diagnostic Code 
5003, to warrant consideration pursuant to Esteban v. Brown, 
6 Vet. App. 259, 261 (1994) and VAOPGCPREC 23-97 (7/1/97) 
(precedent opinion of the VA General Counsel) for a greater 
disability rating.  See also, Hicks v. Brown, 8 Vet. App. 417 
(1995).  The record is clear that the veteran had a history 
of arthritis in the right knee prior to his knee replacement 
operation, going back to his active service.  As an example, 
the August 1994 VA examination resulted in a right knee 
diagnosis of osteoarthritis.  Arthritis in the right knee was 
the reason why the veteran now has a prosthetic knee joint.  
This prosthesis, by its artificial nature, removes the issue 
of arthritis in the knee joint.  Following his September 1995 
total knee replacement operation, his January 1998 VA 
examination report refers to "obvious previous degenerative 
joint disease followed by bilateral total knee 
replacements". [emphasis added]  The October 1998 
examination notes from Dr. Oser include X-rays of the right 
knee.  The X-ray evidence does not show any signs of 
arthritis, rather the X-rays provide the physician with a 
basis for an assessment of the functioning of the prosthetic 
knee.  Based on this evidence, the Board finds that, with the 
veteran's prosthetic right knee, there is no longer evidence 
of arthritis for rating consideration.  Therefore, Diagnostic 
Code 5003 and § 4.59 do not presently apply to the evidence 
before the Board. 

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of 
Veterans' Appeals (Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § .3321 (b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321 (b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extra schedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased rating claim before the RO.  
Bagwell, at 339.  The Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (1998).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of higher ratings exists in 
the Schedule for greater disability following a right knee 
replacement.  The record does not, however, establish a basis 
to support a higher rating under the Schedule.  Additionally, 
the Board finds no evidence of an exceptional disability 
picture in this case.  Although the veteran routinely has his 
right knee examined by his private orthopedist, Dr. Oser, the 
record does not show that the veteran has required 
hospitalization for this disability since his total knee 
replacement surgery.  Even though the veteran states that he 
is presently retired, the record does not show that the 
veteran's right knee condition is so unusual as to markedly 
interfere with his ability to obtain or retain gainful 
employment.  For the reasons noted above, the Board concludes 
that the impairment resulting from this disability is 
adequately compensated by the rating now assigned.  
Therefore, extraschedular consideration under 38 C.F.R. 
§ 3.321(b) (1998) is not warranted in this case.



ORDER

A disability evaluation rating greater than 30 percent for 
status post total right knee replacement is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 11 -


